251 F.2d 386
Thomas E. BRISCOE, Appellant,v.UNITED STATES of America, Appellee.
No. 14204.
United States Court of Appeals District of Columbia Circuit.
January 13, 1958.

Mr. John A. Shorter, Jr., Washington, D. C., for appellant.
Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll and Harry T. Alexander, Asst. U. S. Attys., for appellee.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant moves for reversal on the record. The Government objects on the merits, but not to the propriety of a final disposition.


2
The complete record, which is now before us, clearly demonstrates that, at the sentencing hearing, the District Court erred in refusing to entertain appellant's oral motion to withdraw his plea of guilty and enter a plea of not guilty by reason of insanity. Poole v. United States, 1957, 102 U.S.App.D.C. ___, 250 F.2d 396; Fed.R.Crim.P. 32(d), 47, 18 U.S.C.A. Moreover, the record also discloses ample basis for trial upon that issue. Statement of Judge Bazelon upon order granting leave to appeal in Briscoe v. United States, 1957, 101 U.S.App.D.C. 318, 248 F.2d 640. Accordingly, the judgment of conviction is reversed and the case is remanded to the District Court with directions to allow appellant to withdraw the plea of guilty and enter a plea of not guilty.


3
WILBUR K. MILLER, Circuit Judge, dissents.